Per Curiam:

This appeal is from an ex parte order directing appellant, Credit Bureau of Columbia, to delete from its records any reference to three State tax liens paid by Respondent James Melvin Herring. We reverse.
The tax liens in dispute were dated February, 1975, and satisfied by Réspondent in April 1975 and November 1976. Federal law permits a credit agency to report paid tax liens *369for seven (7) years from their date of payment. Fair Credit Reporting Act 15 U. S. C. A. Section 1681 et seq. Appellant noted on its credit report that the liens had been paid, but Respondent .succeeded, by ex parte order in having all reference to the liens deleted from appellant’s records.
This issue has been addressed by this Court on two prior occasions where Respondent secured ex parte orders against credit information agencies. See Herring v. Retail Credit Co., 266 S. C. 455, 224 S. E. (2d) 663 (1976); Herring v. Credit Bureau of Columbia, 269 S. C. 335, 237 S. E. (2d) 381 .(1977). Here, as in the two previous cases, the record is devoid of any basis for the issuance of an ex parte order.
We have stated repeatedly that ex parte orders are reserved for those rare occasions where no adverse interest exists or where exigent circumstances dictate that action be taken prematurely. Herring v. Retail Credit Co., supra. Appellant clearly had an interest adverse to Respondent in reporting the existence of the tax liens. Moreover, there was no showing of exigency to warrant the issuance of an order without notice or an opportunity to be heard.
The order under appeal is therefore reversed and the case remanded for orderly disposition on the merits.